Citation Nr: 1503098	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.  The Veteran's service medals include a Purple Heart Medal, a Bronze Star Medal, and a Silver Star Medal.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.  The August 2010 rating decision granted service connection for PTSD and assigned a 50 percent rating, effective September 9, 2009, and the November 2010 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement in May 2011 and was provided with a statement of the case (SOC) in September 2012.  The Veteran perfected his appeal with a November 2012 VA Form 9.  

This claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated November 2011 to August 2014.  

The issue of entitlement to an initial rating in excess of 50 percent PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss is related to service. 

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's tinnitus is related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to grant service connection for tinnitus, no discussion of the VA's duties to notify and assist is necessary for this issue.

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Turning to the evidence of record, the Board finds that the Veteran has a current diagnosis of tinnitus and a current diagnosis of bilateral hearing loss for VA purposes as illustrated by the June 2010 VA examination.  The examiner diagnosed tinnitus and the Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
25
50
60
75
LEFT
15
20
45
55
80

Additionally, the Veteran has reported in-service noise exposure to gunfire and explosions.  The Board notes that the Veteran's military occupational specialty was infantryman.  As such, the Board finds that the Veteran's circumstances of service are consistent with exposure to loud noise in service.  See 38 U.S.C.A. § 1154(b).  Therefore, the claim turns on whether the Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure. 

Service treatment records are absent of any complaints, treatment, or diagnosis of hearing loss or tinnitus.  The Veteran's January 1969 entrance examination shows that the Veteran's pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
X
10
LEFT
5
5
10
X
15

The Veteran's January 1971 separation report of medical examination shows that the Veteran's ears and ear drums were noted as normal, however, no audiometric readings were taken.  

Post-service VA treatment records show that in December 1999 the Veteran reported that both his ear drums were blown off during the war.  In March 2000 the Veteran reported decreased hearing and tinnitus post explosion in 1970.  In October 2009 the Veteran reported that a satchel charge landed close to him in a hole and that blood came from his ears and he had trouble hearing for weeks.  

The Veteran was afforded a VA examination in June 2010.  The examiner noted that service treatment records were negative for complaints of tinnitus and the Veteran's discharge examination did not include audiometric information.  
The examiner stated that after review of the service treatment records, personal interview, and audiometric testing, an opinion in regards to tinnitus would be based on speculation due to lack of audiometric information to review.  

The Veteran was afforded another VA examination in October 2010.  The examiner noted at enlistment the Veteran's hearing was within normal limits at entrance.  The examiner also noted that the Veteran's separation examination did not contain any audiometric data.  The examiner concluded that without audiometric data from separation it was not possible to determine if a change in the Veteran's hearing threshold occurred during service.  The examiner explained that therefore, an opinion regarding a connection between the Veteran's hearing loss and noise exposure during military service could not be rendered without resorting to mere speculation.  

Based on the above, the Board finds that service connection is warranted for both bilateral hearing loss and tinnitus.  The Board acknowledges the June 2010 and October 2010 VA examinations that concluded an opinion could not be rendered without resort to speculation because there was no audiometric testing at separation.  The Board also acknowledges that there are no service treatment records regarding the Veteran's reported treatment and hospitalization after the reported 1970 explosion.  However, the lack of contemporaneous records is only one factor to be considered.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) ("the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board notes that the Veteran's MOS is consistent with exposure to acoustic trauma.  Additionally, the Board finds the Veteran's reports that he has had bilateral hearing problems and tinnitus since service to be both competent and credible as he reported this to VA medical personnel several years prior his application for VA benefits.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony). 

As such, the Board finds that a credible nexus between the Veteran's in-service combat noise exposure and currently diagnosed bilateral hearing loss and tinnitus is shown by lay and medical evidence.  As all the elements necessary to substantiate the claim have been met, service connection for bilateral hearing loss and tinnitus is warranted.  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Entitlement to service connection for tinnitus is granted. 

Entitlement to service connection for bilateral hearing loss is granted. 


REMAND

The Veteran was afforded another VA examination in August 2014 to determine the current severity of his service-connected PTSD.  However, no supplemental statement of the case (SSOC) has been issued.  See 38 C.F.R. § 19.31(b)(1) (which stipulates that an SSOC will be furnished if the RO receives additional pertinent evidence after a SOC or most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board).  The Veteran is entitled to such a SSOC that reflects consideration of the additional pertinent evidence.  Id.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a SSOC on the issue of entitlement to an initial rating in excess of 50 percent for PTSD and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


